Exhibit 12 CENTERPOINT ENERGY HOUSTON ELECTRIC, LLC AND SUBSIDIARIES (AN INDIRECT WHOLLY OWNED SUBSIDIARY OF CENTERPOINT ENERGY, INC.) COMPUTATION OF RATIOS OF EARNINGS TO FIXED CHARGES (Millions of Dollars) Year Ended December 31, 2005 2006 2007 (1) 2008 (1) 2009 (1) NetIncome $ 223 $ 271 $ 273 $ 222 $ 208 Income taxes 108 132 126 121 102 Capitalized interest (3 ) (4 ) (10 ) (7 ) (3 ) 328 399 389 336 307 Fixed charges, as defined: Interest 328 240 230 245 289 Capitalized interest 3 4 10 7 3 Interest component of rentals charged to operating expense 1 2 1 2 ─ Total fixed charges 332 246 241 254 292 Earnings, as defined $ 660 $ 645 $ 630 $ 590 $ 599 Ratio of earnings to fixed charges 1.99 2.62 2.61 2.32 2.05 (1) Excluded from the computation of fixed charges for the years ended December 31, 2007, 2008and 2009 is interest expense of $4 million, $7 million and $1million, respectively, which is included in income tax expense.
